--------------------------------------------------------------------------------

Exhibit 10.5.1

AMENDMENT TO THE ESCROW AGREEMENT
(the “Amendment”)

     THIS AMENDMENT, is made and entered into as of April 2, 2009, by and among
MabCure Inc. (the “Company”), Dr. Amnon Gonenne (the “Executive”), and, Clark
Wilson LLP (the “Escrow Agent”). (Together the “Parties”, and each individually,
a “Party”).

     WHEREAS, the Company, the Executive and the Escrow Agent entered into an
Escrow Agreement dated July 7, 2008 (the “Agreement”); and

     WHEREAS, the Parties are interested in amending the Agreement to clarify
the intent of the Parties and to correct a mistake in the description of the
Subject Shares, while leaving the Agreement’s remaining terms and conditions in
full force and effect.

     NOW THEREFORE, the Parties hereby agree to amend the Agreement as follows:

1. Except as specifically modified by this Amendment, the terms and conditions
of the Agreement shall remain in full force and effect and shall continue to
govern the business relationship among the Parties. The effective date of this
Amendment shall be the date of the Agreement. In the event of any inconsistency
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall control.

2. The capitalized terms used in this Amendment shall have the meanings ascribed
to them in the Agreement, unless defined otherwise herein.

3. Section 1.1 of the Agreement, entitled “Definitions,” shall be amended as
follows:

(a) Sub-section (k), defining the term ‘Executive Services,” shall be deleted
from Section 1.1, and replaced with the following new sub-section (k):

 

“(k)

“Lapsing Repurchase Right” shall have the meaning ascribed thereto in the
Purchase Agreement, as amended;”

(b) Sub-Section (m), defining the term “Vesting Shares,” shall be amended by
replacing the term “Vesting Shares” with the term “Repurchase Shares”.

(c) A new sub-section (n) shall be added to Section 1.1 as follows:

 

“(n)

“Trigger Event” shall have the meaning ascribed thereto in the Purchase
Agreement, as amended.”

4. The third line of Section 3.2 of the Agreement shall be amended to read as
follows: “. . . the Certificates representing the Repurchase Shares that have
been released from the Lapsing Repurchase Right pursuant to the provisions of
Section 4.1 hereof . . . ”

5. Section 4 of the Agreement shall be deleted and replaced with the following
amended Section 4:

--------------------------------------------------------------------------------


  4.

RELEASE OF THE REPURCHASE SHARES FROM THE LAPSING REPURCHASE RIGHT

        4.1

The Executive agrees and acknowledges that 75% of the Subject Shares (i.e.
4,807,200 shares, as adjusted to include any Dividend Securities distributed in
respect thereof; the "Repurchase Shares") shall be released from the Lapsing
Repurchase Right and shall be no longer subject thereto over an 18 month period
from the Closing in three 6-month intervals (each an "Interval"), such that 1/3
of the Repurchase Shares (i.e. 1,602,400 shares) shall be released from the
Lapsing Repurchase Right at the end of each Interval, provided that at each
respective Interval the Executive continues to be retained by the Company
pursuant to Employment Agreement. All of the Repurchase Shares shall be released
from the Lapsing Repurchase Right and no longer subject thereto upon the
expiration of the Employment Term. Notwithstanding any other provision hereof,
the Executive hereby acknowledges and agrees that, in the event of a Trigger
Event, upon the Company’s exercise of the Lapsing Repurchase Right, the Escrow
Agent is hereby authorized and directed to deliver the remaining Repurchase
Shares that are subject to the Lapsing Repurchase Right to the Company.

        4.2

Notwithstanding the foregoing, if, prior to the 18-month anniversary of the
Closing: (a) the Company terminates the services of the Executive without
"cause"; or (b) in the event of a "change of control" of the Company, then all
the Repurchase Shares not yet released from the Lapsing Repurchase Right shall
be released immediately from the Lapsing Repurchase Right and shall no longer be
subject thereto. Furthermore, and notwithstanding the foregoing, if, prior to
the 18-month anniversary of the Closing, the Executive is unable to
substantially perform his duties according to the terms of the Employment
Agreement by reason of his death or "Disability", then the number of Repurchase
Shares that would have been released from the Lapsing Repurchase Right at the
next proceeding Interval shall be released immediately from the Lapsing
Repurchase Right and shall no longer be subject thereto.

6. This Amendment and the Agreement constitute the entire agreement among the
Parties with respect to the subject matter herein and therein, and supersede all
prior agreements and understandings among the Parties with respect to the
subject mater hereof or thereof.

     IN WITNESS HEREOF, the Parties have executed this Amendment.

MabCure Inc. Clark Wilson LLP         /s/ Itshak Zivan /s/ Bernard Pinsky Name:
Itshak Zivan Name: Bernard Pinsky Title: Director Title: Lawyer Date: March 18,
2009 Date: April 2, 2009         Dr. Amnon Gonenne       /s/ Dr. Amnon Gonenne  
Date: April 1, 2009  

2

--------------------------------------------------------------------------------